Order entered August 20, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00856-CV

                  IN THE INTEREST OF C.S.B. AND R.D.B., CHILDREN

                      On Appeal from the 255th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-11-15158

                                            ORDER
       Before the Court is appellant’s August 3, 2015 motion requesting a new trial pursuant to

Texas Rule of Appellate Procedure 34.6(f). See TEX. R. APP. P. 34.6(f). In her motion, appellant

contends the reporter’s record contains only copies of the trial exhibits, some of the exhibits are

missing altogether, and other exhibits are incomplete.        We GRANT appellant’s motion as

follows:

       We ORDER the Honorable Kim Cooks, Presiding Judge of the 255th Judicial District

Court, to conduct a hearing, WITHIN THIRTY DAYS OF THE DATE OF THIS ORDER,

and make findings of fact regarding the following:

       1.      whether the exhibits filed are originals or copies of the originals;

       2.      if the exhibits filed are copies, whether the original exhibits have been lost or

destroyed without appellant’s fault;
       3.         if the exhibits were lost or destroyed, whether they are necessary to the appeal’s

resolution; and

       4.         if the exhibits were lost or destroyed, whether they can be replaced by agreement

of the parties or with copies determined by the trial court to accurately duplicate with reasonable

certainty the original exhibits.

       We ORDER Felicia Pitre, Dallas County Clerk, to file, WITHIN FORTY-FIVE DAYS

OF THE DATE OF THIS ORDER, a supplemental clerk’s record containing the trial court’s

written findings of fact.

       We ORDER Joie Rivera, Official Court Reporter of the 255th Judicial District Court, to

file, WITHIN FORTY-FIVE DAYS OF THE DATE OF THIS ORDER, the reporter’s

record from the hearing.

       We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to Judge Cooks, Ms. Pitre, Ms. Rivera, and all counsel of record.

       We ABATE this appeal to allow the trial court to comply with this order. The appeal

will be reinstated forty-five days from the date of this order or when the supplemental clerk’s

record containing the trial court’s findings and the reporter’s record for the hearing are filed,

whichever occurs sooner.

                                                       /s/    ELIZABETH LANG-MIERS
                                                              JUSTICE